                             UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                     SOUTHERN DIVISION



MATTHEW HAUGAN,                                                  4:19-CV-04I77-LLP


                              Plaintiff,

               vs.                                       ORDER GRANTING PLAINTIFF'S
                                                        MOTION TO PROCEED IN FORMA
ROSE MEDINA, IN HER INDIVIDUAL AND                                    PAUPERIS
OFFICIAL CAPACITY;

                              Defendant.
                                                                                   /




       Plaintiff, Matthew Haugan filed a pro se lawsuit pursuant to 42 U.S.C. § 1983 alleging

violations ofthe Eighth Amendment. Docket I. Haugan is an inmate at the South Dakota State

Penitentiary and claims he was sexually assaulted and harassed by a correctional officer. Id. at

2-3. He filed a motion to proceed in forma pauperis and provided his prisoner trust account.

Dockets 4 and 5. Haugan also filed a motion for subpoena. Docket 3.

                      MOTION TO PROCEED IN FORMA PAUPERIS


       Under the Prison Litigation Reform Act(PLRA), a prisoner who "brings a civil action or

files an appeal in forma pauperis ... shall be.required to pay the full amount of a filing fee." 28

U.S.C. § 1915(b)(1). The court may, however, accept partial payment of the initial filing fee

where appropriate. Therefore,"'[w]hen an inmate seeks pauper status, the only issue is whether

the inmate pays the entire fee at the initiation of the proceedings or over a period of time under

an installment plan.' " Henderson v. Harris, 129 F.3d 481, 483 (8th Cir. 1997)(quoting McGore

V. Wrigglesworth, 114 F.3d 601,604(6th Cir. 1997)).
        The initial partial filing fee that accompanies an installment plan is calculated according

to 28 U.S.C. § 1915(b)(1), which requires a payment of20 percent ofthe greater of:

       (A)      the average monthly deposits to the prisoner's account; or
       (B)      the average monthly balance in the prisoner's account for the 6-month
                period immediately preceding the filing of the complaint or notice of
                appeal.

        Haugan filed a prisoner trust account and the account shows his average monthly deposits

for the past six months as $122.50 and his average monthly balance for the past six months as

$52.42. Docket 5. Based on this information, the Court grants Haugan leave to proceed in forma

pauperis. Haugan must pay the initial filing fee of $24.50, which is 20 percent of his average

monthly deposits for the past six months ($122.50). 28 U.S.C. § 1915(b)(1)(B). Haugan must pay

his initial filing fee of$24.50 by December 20, 2019.

        In order to pay the remainder of his filing fee, Haugan must "make monthly payments of

20 percent of the preceding month's income credited to the prisoner's account." 28 U.S.C.

§ 1915(b)(2). The statute places the burden on the prisoner's institution to collect the additional

monthly payments and forward them to the Court as follows:

        After payment of the initial partial filing fee, the prisoner shall be required to
        make monthly payments of 20 percent of the preceding month's income credited
        to the prisoner's account. The agency having custody of the prisoner shall forward
        payments from the prisoner's account to the clerk of the court each time the
        amount in the account exceeds $10 until the filing fees are paid.

28 U.S.C. § 1915(b)(2). The installments will be collected pursuant to this procedure.

        The clerk of the court will send a copy of this order to the appropriate financial official

at plaintiffs institution. Haugan will remain responsible for the entire filing fee, as long as he is

a prisoner, even if the case is dismissed at some later time. See In re Tyler, 110 F.3d 528,

529-30 (8th Cir. 1997). This court will not address Haugan's motion for subpoena (Docket 3)

until his initial filing fee has been paid.

                                                      2
Accordingly, it is ORDERED

1. Haugan's motion for leave to proceed in forma pauperis(Docket 4)is granted.

2. Haugan must pay his initial partial filing fee of$24.50 by December 20,2019 or his

   complaint will be dismissed without prejudice.

3. The institution having custody of Haugan is directed that whenever the amount in

   Haugan's trust account, exclusive offunds available to him in his frozen account,

   exceeds $10.00, monthly payments that equal 20 percent of the funds credited the

   preceding month to the Haugan's trust account shall be forwarded to the U.S. District

   Court Clerk's Office under to 28 U.S.C. § 1915(b)(1), until the $350 filing fee is paid

   in full.

   DATED November              2019.

                                             BY THE COURT:



ATTEST:
MATTHEW W.THELEN,CLERK                              Iwrence L. Piersol
                                                  United States District Judge
